Citation Nr: 1039176	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 2000 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Appeals, which denied entitlement to the benefits sought.  The 
issues have been recharacterized to better reflect the 
allegations of the Veteran and the evidence of record.

The issue of serviced connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Acne existed prior to entry into service.

2.  Acne was aggravated during active military service.

3.  Tinnitus was first manifested during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of acne have been met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2.  The criteria for service connection of tinnitus have been 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With regard to the issues decided here, the benefit sought on 
appeal is granted in full.  Accordingly, errors, if any, 
committed with respect to either the duty to notify or the duty 
to assist were harmless and will not be further discussed.  

II.  Service Connection

A Veteran is presumed to have been in sound condition upon entry 
into service, except for disabilities or diseases noted at the 
time of entry into service, or conditions shown to have pre-
existed service by clear and unmistakable evidence. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Aggravation of a pre-existing condition beyond the natural 
progression is presumed where the disability increases in 
severity over the course of service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  This presumption is rebuttable by clear and 
unmistakable evidence that the increase is attributable to the 
natural progression of the condition.  38 C.F.R. § 3.306(b).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Acne

Service medical records note that on examination for entry into 
service in May 2000, mild asymptomatic acne of the face, upper 
back, and anterior chest was noted.  Because the condition was 
noted at entry, the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  During service, the 
Veteran was intermittently treated for complaints of acne, and 
was prescribed special cleansers and pads.  At the May 2005 
separation examination, the Veteran reported a history of skin 
problems and cited acne treatments about two years prior.  There 
was no current treatment required, and no current symptomatology 
was noted.

A VA examination was conducted in October 2005.  The Veteran 
reported that on several occasions while in service, he had seen 
a dermatologist for acne of his upper back and chest.  He was 
prescribed medication and soap.  He reported no improvement with 
treatment.  Physical examination showed a few scattered nodular 
lesions on the upper back and chest, with minimal scarring.  
There was no active inflammation or infection.  

The Veteran has stated that while serving in the field as a 
Corpsman with the Marines, he was exposed to the elements and 
unable to engage in proper hygiene.  His acne was aggravated, 
resulting in some scarring.  

Acne was clearly present prior to service.  The competent and 
credible evidence of record establishes that it was aggravated by 
service.  Asymptomatic acne was noted at entry, and the Veteran 
was treated while on active duty.  While no doctor describes the 
manifestations of the condition during service, the Veteran has 
stated that the exacerbations caused scarring.  He is competent 
to report the onset of such, as scars are observable through his 
five senses, regardless of specialized knowledge or training.  
Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).  A VA examiner verified the presence 
of the scarring in October 2005.

There is no evidence of record contradicting the Veteran's 
competent report that acne scarring had its onset during service, 
nor is there any indication that the worsening was part of the 
natural progression of the disease.  The Veteran has in fact 
pointed out the specific service related circumstances that led 
to his increased symptoms.  The record does not reflect any basis 
for doubting the Veteran's credibility.

Accordingly, service connection for acne, based on aggravation, 
is warranted.

B.  Tinnitus

Service treatment records make no reference to any complaints of 
or treatment for tinnitus.  The Veteran was seen on several 
occasions for hearing evaluations, and some hearing impairment 
was in fact shown at entry into service.  However, at no time did 
the Veteran describe any ringing or buzzing of the ears; it does 
not appear that he was asked if he was experiencing tinnitus in 
service, and hence he also did not deny the condition.

The first allegation of tinnitus comes on the application for 
benefits received within weeks of his separation from service.  
The Veteran reported at that time that he had never sought 
treatment for the condition.  He has described excessive noise 
exposure during combat training exercises with the Marine Corps.  
He was a medic attached to a Marine unit.  

At an August 2005 VA contract audiological examination, the 
Veteran stated that he had first noted tinnitus two years prior.  
He did not know what caused it.  An annoying high pitched ringing 
occurred three or four times a week.  The Veteran stated that he 
was exposed to excessive noise during combat training.  The 
examiner noted the absence of in-service complaints, as well as 
the presence of a high frequency hearing loss prior to service.  
He opined that it was less likely than not that tinnitus had 
resulted from any in-service events.

The Veteran is competent to report the onset of tinnitus.  The 
symptoms of such are experienced and observable through the five 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The mere absence of 
formal complaints in service is not sufficient to outweigh the 
Veteran's current allegations.  Tinnitus is not subject to 
treatment, and the Veteran has reported that it is merely 
annoying.  The Veteran's credibility is not at issue here.  The 
competent, credible evidence shows that tinnitus was first 
manifested on active duty.


ORDER

Service connection for acne is granted.

Service connection for tinnitus is granted.


REMAND

At the time of the filing of the Veteran's initial claim for 
benefits, he supplied VA with copies of his service treatment 
records from July 2000 to July 2005.  The RO has considered these 
records in the adjudication of the claim on appeal.

Following the initiation of a claim for benefits, however, the 
Veteran joined the Navy Reserve.  He was a member of such from 
November 2005 to October 2006, when he was discharged under 
honorable conditions for unsatisfactory participation.  In March 
2008, after the appeal had been certified and the file 
transferred to the Board, the Records Management Center (RMC) 
located additional treatment records from the Veteran's Reserve 
service and forwarded them to the RO, which then sent the records 
to the Board.  These records include audiological evaluations and 
findings which were not considered by the RO.

The Veteran has not waived his right to have the agency of 
original jurisdiction (AOJ) consider this evidence.  It is 
unclear if he is even aware of its introduction to the record at 
this point.  Due process requires that the case be remanded for 
consideration of the evidence by the AOJ in the first instance.

Moreover, because the newly discovered records were not 
considered by the August 2005 VA examiner, his opinion is not 
based upon a complete record.  On remand, a new examination and 
opinion should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should perform 
audiometric testing and describe any current 
hearing loss disability.  The examiner should 
opine as to whether any currently diagnosed 
disability is at least as likely as not 
caused or aggravated by in-service noise 
exposure.  Aggravation means that the 
disability has been chronically worsened 
beyond the natural progression of the 
disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file and arrange for 
any additional development indicated.  Then, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an SSOC 
and provide the appellant and his 
representative an appropriate period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


